Exhibit 10.17
 

 
Engagement Agreement


This Engagement Agreement (the “Agreement”) is made and entered into this 1st
day of July, 2008 between Sahara Media, Inc., and its successor(s) entity in the
event of a reverse merger or reorganization transaction (collectively, the
“Client”) with offices at 75 Franklin Street, 2nd Floor, New York, NY 10013, and
Marathon Advisors (“Marathon”).  This agreement sets forth the general terms and
conditions pursuant to which Marathon will provide services to Client.


1.  
Services.  Marathon shall provide Brian Rodriguez or another qualified
individual to serve as a consultant to the Client (Marathon and such consultants
are collectively referred to herein as the “Consultant”).  The Consultant shall
provide advisory services to the Client to provide guidance to the Client in the
areas of accounting/finance, internal controls and Sarbanes-Oxley compliance
(the “Services”).    Without limited the generality of the following, the
Consultant is not acting as chief financial officer or controller for the Client
and is not responsible for maintaining or compiling financial records, preparing
financial statements, performing SEC reporting or other duties typical of a
chief financial officer or controller.  The Consultant shall expend such time as
is reasonably necessary to fully perform the Services, up to a maximum of twenty
(20) hours per month, and shall devote his best efforts, experience and judgment
to fully discharge the duties and responsibilities under this Agreement and as
reasonably contemplated hereby, and shall act in conformity with the written
policies of the Client and within the limits, budgets, business plans and
instructions as set by the Client. Not withstanding anything to the contrary
herein, Consultant shall not be required to devote more than 20 hours per month
to performing its duties pursuant to this Agreement.  Consultant shall be
subject to the authority of the Client’s board of directors and Chief Executive
Officer and President and to all provisions of its Certificate of Incorporation
and Bylaws.



2.  
Limitation of Services.  It is understood between the parties that the
Consultant is not providing legal services, or independent accounting services
and such services must be retained by the Client, at its own cost and expense.
It is expressly acknowledged that Marathon will utilize best efforts in
performing the Services contemplated hereby but no representations are made as
to the ultimate success of the Client in carrying out the Client’s business.



3.  
Term.  The Services shall commence on the effective date of the anticipated
reverse merger with a public shell company or similar reorganization transaction
(the “Effective Date”).  The Services shall terminate one year from  the
Effective Date.  In addition, this Agreement may be terminated early as follows:

 
a)  Marathon may terminate this Agreement with or without cause upon providing
30 days written notice to the Client.
 
b)  Either party shall have the right (but not the obligation) to terminate this
Agreement immediately upon written notice to the other, if it reasonably
determines that the other party, or any of its respective directors, officers or
controlling shareholders has engaged in any unlawful, wrongful or fraudulent
act.
 
c)  Marathon shall have the right (but not the obligation) to terminate this
Agreement immediately upon written notice to the Client, if Marathon shall
determine that any material facts concerning the Client or any of its respective
directors, officers or controlling shareholders represented to Marathon during
the course of performing the Services are misstated or untrue or that
the  Client has intentionally failed to provide Marathon with material facts
concerning the Client.
 
In the event of early termination of the Agreement, all fees and expenses
accrued by Marathon shall be paid to Marathon within 15 days after termination
and all fees paid to Marathon that were not accrued by Marathon prior to
termination shall be reimbursed to the Client or credited against any
outstanding balances owed by the Client within 15 days after termination.


4.  
Location.  The Services will be performed both remotely and at the Client’s
office site or other location as the Client shall reasonably request.

 
 
1

--------------------------------------------------------------------------------

 
 
5.  
Payment. During the term of this Agreement, Marathon shall be paid cash
consideration of $7,000 per month, with payment due upon the 15th calendar day
of each month.  In the event the Effective Date occurs on a date other than the
first calendar day of the month, Marathon shall be paid a pro-rated amount of
the $7,000 for the first month, with such payment being made within 15 days
after the Effective Date.  In addition, Marathon shall be paid equity
compensation in the form of 100,000 shares of the Client’s common stock.  Said
equity compensation shall be issued to Marathon and fully-vested by Marathon
within 10 business days of the Effective Date.  In addition, Marathon shall be
issued warrants to purchase 300,000 shares of the Client’s common stock with an
exercise price of $1.10 per share .  The warrants shall vest as follows:  50% on
the first 12-month anniversary of the Effective Date and 50% on the second
12-month anniversary of the Effective Date.  The warrants shall have a 3-year
term and a cashless exercise feature.  In addition, provided Marathon presents
the Client with reasonable acceptable proof of such expenses, the Client shall
reimburse Marathon for any reasonable, accountable, out-of-pocket expenses (the
“Reimbursable Expenses”) incurred by Marathon related to travel to the Client’s
office or board meeting locations or any other expenses incurred related to
performing the Services provided in this Agreement.  The Reimbursable Expenses
shall be invoiced by Marathon to the Client, with payment due upon receipt of
invoice. Notwithstanding anything to the contrary herein, any expense in excess
of $500 shall need the prior written approval of the Client in order to be
eligible for reimbursement from the Client.



6.  
Independent Contractor Relationship.  The parties understand and agree Marathon
shall perform the Services under this Agreement as an independent contractor and
under no circumstances is Marathon or its employee(s) to be considered a Client
employee or agent.



7.  
Non-exclusivity of Undertakings. Client expressly understands and agrees that
Marathon shall not be prevented or barred from rendering services of the same
nature as or a similar nature to those Services described in this Agreement, or
of any nature whatsoever, for or on behalf of any person, firm, corporation, or
entity other than the Client, provided that the rendition of such services does
not in any way interfere with Marathons’ obligations pursuant to this Agreement.



8.  
Mutual Indemnification.  Both parties agree to indemnify and hold each other
harmless for any injuries to persons or property caused by the intentional and
willful acts of each party’s own employees in the performance of services under
this Agreement.  Furthermore, the Client hereby agrees to hold harmless and
indemnify Marathon, against any and all expenses incurred by reason of the fact
that Marathon is or was an, officer, agent, Marathon or advisor of the Client,
but only if Marathon acted in good faith and in a manner he reasonably believed
to be in or not opposed to the best interest of the Client and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. The termination of any proceeding by judgment, order of the court,
settlement, conviction, or upon a plea of NOLO CONTENDERE, or its equivalent,
shall not, of itself, create a presumption that Marathon did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interest of the Client, and with respect to any criminal proceeding,
shall not create a presumption that such person or entity believed that his
conduct was unlawful. The indemnification provided herein shall be applicable
whether or not negligence or gross negligence of the Marathon is alleged or
proven. Notwithstanding the foregoing, in the case of any proceeding brought by
or in the right of the Client, Marathon shall not be entitled to indemnification
for any claim, issue or matter as to which the Client has been adjudged by a
court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable to the Marathon or for amounts paid in settlement to the Marathon,
unless and only to the extent that, the court in which the proceeding was
brought or another court of competent jurisdiction determines, on application,
that in view of all the circumstances, the person or entity is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.



9.
Confidential Information.   In consideration of the compensation and benefits to
be paid or provided to the Consultant by the Client under this Agreement, the
Consultant covenants as follows:

 
(a)           Confidentiality.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           During and following the Consulting Period, the Consultant will
hold in confidence the Confidential Information and will not disclose it to any
person except with the specific prior written consent of the Client or except as
otherwise expressly permitted by the terms of this Agreement.


(ii)           Any trade secrets of the Client will be entitled to all of the
protections and benefits under any applicable law. If any information that the
Client deems to be a trade secret is found by a court of competent jurisdiction
not to be a trade secret for purposes of this Agreement, such information will,
nevertheless, be considered Confidential Information for purposes of this
Agreement. The Consultant hereby waives any requirement that the Client submit
proof of the economic value of any trade secret or post a bond or other
security.


(iii)           None of the foregoing obligations and restrictions applies to
any part of the Confidential Information that the Consultant demonstrates was or
became generally available to the public other than as a result of a disclosure
by the Consultant.


(iv)           The Consultant will not remove from the Client’s premises (except
to the extent such removal is for purposes of the performance of the
Consultant's duties at home or while traveling, or except as otherwise
specifically authorized by the Corporation) any document, record, notebook,
plan, model, component, device, or computer software or code, whether embodied
in a disk or in any other form (collectively, the "Proprietary Items"). The
Consultant recognizes that, as between the Client and the Consultant, all of the
Proprietary Items, whether or not developed by the Consultant, are the exclusive
property of the Client. Upon termination of this Agreement by either party, or
upon the request of the Client during the Consulting Period, the Consultant will
return to the Client all of the Proprietary Items in the Consultant's possession
or subject to the Consultant's control, and the Consultant shall not retain any
copies, abstracts, sketches, or other physical embodiment of any of the
Proprietary Items.


(b)           Consultant Inventions.  Each Consultant Invention will belong
exclusively to the Client.  The Consultant acknowledges that all of the
Consultant's writing, works of authorship, and other Consultant Inventions are
works made for hire and the property of the Client, including any copyrights,
patents, or other intellectual property rights pertaining thereto.  If it is
determined that any such works are not works made for hire, the Consultant
hereby assigns to the Client all of the Consultant's right, title, and interest,
including all rights of copyright, patent, and other intellectual property
rights, to or in such Consultant Inventions.  The Consultant covenants that he
will promptly:


(i)           disclose to the Client in writing any Consultant Invention;


(ii)           assign to the Client or to a party designated by the Client, at
the Client’s request and without additional compensation, all of the
Consultant's right to the Consultant Invention for the United States and all
foreign jurisdictions;


(iii)           execute and deliver to the Client such applications,
assignments, and other documents as the Client may request in order to apply for
and obtain patents or other registrations with respect to any Consultant
Invention in the United States and any foreign jurisdictions;


(iv)           sign all other papers necessary to carry out the above
obligations; and


(v)           give testimony and render any other assistance in support of the
Corporation's rights to any Consultant Invention.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Disputes or Controversies.  The Consultant recognizes that should
a dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Client, the Consultant, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.


(d)           Definitions.


(a) For the purposes of this Section 9 (d) , "Confidential Information" shall
mean any and all:


(i)           trade secrets concerning the business and affairs of the Client,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know-how,
inventions, discoveries, concepts, ideas, designs, methods and information, and
any other information, however documented, that is a trade secret;


(ii)           information concerning the business and affairs of the Client
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials, however documented; and


(iii)           notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Client containing or based, in whole or in part,
on any information included in the foregoing.


(b)           For the purposes of this Section 9 (d), "Consultant Invention"
shall mean any idea, invention, technique, modification, process, or improvement
(whether patentable or not), any industrial design (whether registerable or
not), any mask work, however fixed or encoded, that is suitable to be fixed,
embedded or programmed in a semiconductor product (whether recordable or not),
and any work of authorship (whether or not copyright protection may be obtained
for it) created, conceived, or developed by the Consultant, either solely or in
conjunction with others, during the Consulting Period, or a period that includes
a portion of the Consulting Period, that relates in any way to, or is useful in
any manner in, the business then being conducted or proposed to be conducted by
the Corporation, and any such item created by the Consultant, either solely or
in conjunction with others, following termination of the Consultant's Consulting
Arrangement with the Corporation, that is based upon or uses Confidential
Information.


(10) Entire Agreement.  This Agreement, as will as any written amendments, shall
constitute the entire Agreement between the parties and supersedes all previous
communication, representations, understandings, concurrent or subsequent
purchase orders, and agreements, whether oral or written, between the parties or
any officer or representative of the parties.  The Client has not relied upon
any representations other than those set forth in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(11) Notices.  Any notice or other communication required or permitted by any
provision of this Agreement shall be in writing and shall be deemed to have been
given or served for all purposes if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
parties as follows:


To Client:


Attention:  Philmore Anderson
75 Franklin Street 2nd Floor
New York, NY 10013


Copies to:


Marc Ross, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006




To Marathon:


Brian E. Rodriguez
2202 Bluebonnet Drive
Richardson, Texas 75082


(12) Severability.  If any provision of this Agreement is determined to be
unenforceable or invalid, the remaining provisions of this Agreement shall
remain in full force and effect.


(13) Counterparts: This Agreement may be executed in two or more counterparts;
each of which shall be deemed an original, but all of which together shall be
deemed an original, and all of which together shall constitute one and the same
instrument. .
 
(14)           CHOICE OF LAW.  This Agreement shall be interpreted and performed
in accordance with the laws of the State of New York, and the parties agree,
notwithstanding the principles of conflicts of law, that the internal laws of
the State of New York shall govern and control the validity, interpretation,
performance, and enforcement of this Agreement.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the
federal courts located in the state of New York.  The parties and the
individuals executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Client agree to submit to the
jurisdiction of such courts and waive trial by jury.  The prevailing party shall
be entitled to recover from the other party its reasonable attorney's fees and
costs.

 


Marathon                                                                                                                                                                                        
Sahara Media, Inc.


By
   
By
 
Name
Brian E. Rodriguez
 
Name
Philmore Anderson
     
Its
President




 
 
5